963 A.2d 812 (2009)
197 N.J. 422
In the Matter of Richard A. MARCUS, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
January 16, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-205 concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(3), RICHARD A. MARCUS of VALENCIA, CALIFORNIA, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for *813 a period of nine months based on discipline imposed in California for unethical conduct that in New Jersey violates RPC 3.3(a)(5)(knowingly failing to disclose a material fact to a tribunal knowing the tribunal could be misled thereby), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that RICHARD A. MARCUS is suspended from the practice of law for a period of nine months, retroactive to December 30, 2007, and until the further of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.